Citation Nr: 0842388	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  03-29 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury.

2.  Entitlement to a rating in excess of 10 percent for left 
ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel





INTRODUCTION

The veteran served on active duty from May 1955 to March 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied service connection for 
residuals of a cold weather injury.  This case also comes to 
the Board on appeal from a May 2003 rating decision which 
denied service connection for a right ankle disability and 
denied an increase in a 10 percent rating for a service-
connected left ankle disability.

When the case was last before the Board in May 2006, the 
issues on the title page as well as the issue of entitlement 
to service connection for a right ankle disability were 
remanded for additional development.

The Board notes that in a July 2008 rating decision, service 
connection for a right ankle disability was granted.  As this 
is a full grant of benefits sought on appeal, this issue is 
no longer before the Board.

The issue of entitlement to service connection for residuals 
of a cold injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's left ankle disability is manifested by no more 
than moderate limitation of motion.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left ankle disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, in a letter dated in May 2006, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for an increased rating, 
as well as what information and evidence must be submitted by 
the veteran, and what information and evidence will be 
obtained by VA.  The letter advised the veteran of the type 
of evidence needed to establish a disability rating, 
including evidence addressing the impact of his condition on 
employment and the severity and duration of his symptoms.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  This 
letter also advised the veteran of the evidence needed to 
establish an effective date.  The case was last readjudicated 
in July 2008.  Id.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service medical 
records, VA examination reports, and photographs provided by 
the veteran.  

The veteran was notified and aware of the evidence needed to 
substantiate his claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  The 
veteran was an active participant in the claims process by 
submitting photographs, authorization forms for medical 
treatment, and statements addressing his symptoms.  He 
described the functional impairment caused by his disability 
in statements and to the VA examiners.  The veteran was 
provided with the rating criteria for evaluating his ankle 
disorder in the February 2004 statement of the case.  Thus, 
the veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  In this 
regard, his actions in this case reflect his understanding of 
the need for evidence reflecting the level of disability of 
his ankle condition.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's left ankle disability is rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Under that code, moderate limitation of motion of an ankle 
warrants a 10 percent evaluation; while marked limitation of 
motion of an ankle warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.

The medical evidence of record shows that a September 2002 VA 
podiatry surgery note indicates that the veteran's left ankle 
was tender along the medial and lateral joint line.  The 
diagnosis was degenerative joint disease mid tarsal area, 
ankle joint, and residual left ankle instability.  

A January 2003 VA progress note indicates that the left foot 
and ankle were painful on palpation to the lateral and 
deltoid ligaments of the ankle.  There was pain on the range 
of motion of the ankle.  The ankle displayed excessive 
lateral and medial range of motion.  X-ray studies of the 
left ankle revealed a slight narrowing of the talotibial 
joint space and some spurring of the medial malleolus.  
Additionally, there was some roughening of the first 
cuneiform bone and there was a bone spur on the ventral 
aspect of the left os calcis.  The conclusion was 
degenerative arthritic changes in bones of both feet, with 
bone spurs on the ventral aspect of both os calcis.

An April 2003 VA podiatry surgery note indicates that the 
veteran reported that his ankles had been feeling much better 
since wearing orthotics.  His only complaint was with regard 
to arch pain.  

A January 2004 VA podiatry surgery note states that there was 
crepitation on range of motion of the left ankle.  The 
diagnosis was osteoarthritis.  

A February 2005 VA outpatient note states that the veteran 
was seen for complaints of left knee and ankle pain after a 
fall that morning.  He claimed to have stumbled and fallen, 
landing on his left knee and ankle.  On examination his left 
ankle was cool and not discolored.  The left ankle exhibited 
normal range of motion.  There was no effusion or tenderness.  

A January 2006 VA outpatient note indicates that the veteran 
was seen for a fall when he slipped on ice and banged his 
left knee and foot.  X-ray study of the left foot revealed no 
acute fracture, but showed degenerative changes in the first 
MP joint, questionable changes of gout, and a small calcaneal 
plantar spur.  

A June 2006 VA podiatry surgery note states that the veteran 
was seen for a follow-up visit for pes planus and 
degenerative joint disease.  He continued to wear custom 
molded orthotics and shoe gear.  He complained of pain and 
burning in his toes secondary to peripheral neuropathy.  
Examination revealed palpable distal pedal pulses, 
bilaterally.  There was a lack of sense to monofilament to 
plantar midfoot, bilaterally.  The interdigital plantar 
dorsal surfaces were clear.  There was significant pes planus 
deformity with midfoot degenerative joint disease and medial 
column collapse.  

The April 2008 VA examination report notes that the veteran 
complained of progressive deformity of his left foot and 
ankle over the years, resulting in a severe flatfoot with 
depression of both longitudinal as well as transverse 
metatarsal arch.  He has insert orthotics and custom shoes, 
which have proved beneficial.  He complained of numbness and 
tingling in the toes of both feet, as well as stiffness in 
the toes of both feet.  He has burning pain in both feet and 
his symptoms are much more severe during cold weather.  He 
reported using a cane to walk for even short distances.  He 
has not developed an ulceration or callus formation despite 
the markedly deformed posture of his left foot.  He had 
difficulty balancing while walking barefooted.  X-rays of the 
left foot and ankle show severely advanced changes of 
degenerative arthritis involving his midfoot, and narrowing 
and spur formation of the tibiotalar joint of the left ankle.  
On examination he had extremely advanced severe 
hyperpronation of his left foot and ankle with valgus of the 
left heel of 35 degrees.  His hyperpronation is flexible and 
appears to be related both to his midfoot degenerative 
arthritis as well as a valgus deformity of his left ankle.  
Diagnoses included posttraumatic arthritis of the left ankle, 
severely advanced degenerative arthritis of the left midfoot 
with flexible hyperpronation deformity, gouty arthritis, 
podagra of the left foot, and hammertoe deformities of both 
feet.  

At the July 2008 VA examination the veteran had mild 
limitation of motion of the left ankle in that he could only 
dorsiflex his left ankle to 10 degrees.  Plantar flexion was 
normal.  The VA examiner noted that there was objective 
evidence of uncomfortable ankle and subtalar motion.  There 
was no swelling but the ankle was tender to palpation through 
the mid foot.  There was no objective sign of weakness or 
instability.  The examiner noted that there was significant 
osseous prominence, degenerative joint disease, and 
osteophyte production about the midtarsal joint medially on 
both feet.  The examiner opined that it is less likely than 
not that his ankle sprain in service caused his current 
problems with numbness and pain in both feet.  The examiner 
further opined that there is no correlation between the 
veteran's mild to moderate ankle sprain and the significant 
osteophyte production and degenerative joint disease about 
his midfoot.  The examiner stated that an ankle sprain would 
not cause bilateral hammertoes.  The VA examiner attributed 
general numbness and pain to the veteran's peripheral 
neuropathy rather than the residuals of the ankle sprain.  
The examiner concluded that although there is limitation of 
motion of the left ankle (dorsiflexion) compared to the 
right, it appears that the general numbness and pain are more 
related to his diagnosis of peripheral neuropathy than to 
residuals from an ankle sprain.

The Board recognizes that the veteran has several diagnoses 
with respect to his left foot and ankle.  In this regard, 
however, the July 2008 VA examiner specifically indicated 
that the veteran's left ankle disability did not cause any of 
his other left foot problems.  In this regard, the use of 
manifestations not resulting from service-connected 
disability is to be avoided.  38 C.F.R. § 4.14 (2008).  


Regarding range of motion testing, the medical evidence 
reveals some limitation of dorsiflexion of the veteran's left 
ankle.  However, plantar flexion is normal.  Taking into 
account the lack of weakness, instability, or swelling, the 
medical evidence demonstrates that the veteran's limitation 
of motion does not more nearly approximate the marked 
limitation of motion required for a higher evaluation than 
the moderate level contemplated by the assigned evaluation.  

The Board has also considered whether a higher rating for 
this disability is warranted under any other diagnostic code 
but has found none which would provide a higher evaluation 
based upon the service-connected symptoms.  

The Board has also determined that a staged rating is not 
warranted for this disability because it has not been more 
than 10 percent disabling at any time during the period of 
the claim.  

In addition, the Board has considered the benefit-of-the-
doubt doctrine, but has determined that it is not applicable 
to this claim because the preponderance of the evidence is 
against the claim.


ORDER

Entitlement to a rating in excess of 10 percent for left 
ankle disability is denied.

REMAND

The veteran contends that he incurred a cold injury during 
military service in Korea.  He served on active duty from May 
1955 to March 1957.  

In the May 2006 remand, the Board requested that the 
veteran's service personnel records be obtained to determine 
whether he was stationed in Korea during service.  Although 
the AMC requested the veteran's service personnel records, 
which were found to have been destroyed in the accidental 
fire at the National Personnel Records Center in 1973, the 
AMC undertook no additional development action in order to 
ascertain whether the veteran's unit was stationed in Korea 
at any time during his active service.  In this regard, the 
Board notes that the veteran's DD-214 indicates that he had 
approximately 16 months of foreign service.  Additionally, a 
December 1958 private medical record indicates that the 
veteran reported medical complaints relating to his service 
in Korea.  As the veteran's contention that he served in 
Korea has been consistent since the year after his discharge, 
additional effort to confirm such service should be 
undertaken.  The veteran has reported that he served in Korea 
with the 44th Ordinance Company.  His service treatment 
records show the veteran with that company when receiving 
treatment by the 121st Medical Detachment, APO 358 in 
December 1955, April 1956, and January 1957 (for conditions 
unrelated to his current claim).  Thus, efforts should be 
made through official sources, including the U. S. Army and 
Joint Services Records Research Center (JSRRC) to attempt to 
verify that the 44th Ordinance Company and/or the 121st 
Medical detachment, APO 358 were located in Korea during 
winter months between a period between December 1955 and 
January 1957.  If, after appropriate development, Korean 
service is not corroborated, a formal finding should be made 
that further development action in this regard would be 
futile, and the veteran so notified.  

If, and only if, the 44th Ordinance Company or the 121st 
Medical Detachment APO 358 were located in Korea during 
winter months between December 1955 and January 1957, then a 
VA neurology examination should be scheduled to determine 
whether he suffers from cold injury residuals to his feet.

Accordingly, the case is REMANDED for the following action:

1.  Undertake all appropriate development 
action through official sources, including 
the U. S. Army and Joint Services Records 
Research Center (JSRRC), to attempt to 
verify that the 44th Ordinance Company 
and/or the 121st Medical Detachment, APO 
358 were located in Korea during winter 
months of the period between December 1955 
and January 1957.  

If no records or corroboration of the 
veteran's claimed Korean service is 
obtained, the veteran should be notified 
of the inability to obtain proof of his 
Korean service, and he should be advised 
to submit alternative forms of proof that 
he served in Korea during the winter 
months.

2.  If, and only if, the 44th Ordinance 
Company and/or the 121st Medical Detachment, 
APO 358 were located in Korea during winter 
months between December 1955 and January 
1957, then a VA neurology examination 
should be scheduled to determine whether he 
suffers from cold injury residuals to his 
feet.  The claims folder must be provided 
to the VA examiner for review in 
conjunction with the examination.

3.  Thereafter, the RO/AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


